DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not have a support where the side weir lifter comprises both a spring and a cylinder. In addition, the specification clearly states that the side weir lifter having a spring is a different embodiment from the side weir lifter having a cylinder (para. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukase et al. (JP 59-215255 A, hereinafter Fukase, cited by applicant) in view of Lauener (US 5,787,968) and Kimura et al. (JP 57-079013 A, hereinafter Kimura, cited by applicant).
Re Claim 1. Fukase teaches a side sealing device for a twin-roll continuous casting apparatus that supplies molten metal to a molten metal pool portion formed by a pair of rotating mold rolls and a pair of side weirs through an immersion nozzle and causes solidified shells to be formed and to grow on peripheral surfaces of the mold rolls to manufacture a cast strip, the side sealing device sealing end surface sides of the mold rolls by each side weir, the side sealing device comprising: 
a side weir pressing unit (Fig. 4, item 6), including a hydraulic cylinder (item 6) that presses the side weir against end surfaces of the mold rolls; and 
and suppresses a downward displacement of the side weir caused by a rotation of the mold rolls in a case where the mold rolls is rotation, wherein the side weir lifter is configured to pull the side weir at least upward in the vertical direction.  

	Fukase fails to specifically teach that the side weir lifter is configured to pull the side weir by a biasing force of a biasing member, including a spring.

	The invention of Lauener encompasses movably mounted side dam. Lauener teaches a spring (Fig. 3, item 150) applies a biasing force to the side weir (item 122).
	The invention of Kimura encompasses looper. Kimura teaches that a spring (Fig. 4, item 60) can be used interchangeably with a cylinder (Fig. 3, item 38).
	In view of Lauener and Kimura, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Fukase to employ a spring as the side weir lifter, since using a spring to move the side weir is well-known configuration and using a spring in place of a cylinder is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art. See MPEP 2143.

	Since the device of Fukase in view of Lauener and Kimura and the claimed device are structurally indistinguishable, the device of Fukase in view of Lauener and Kimura is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. The combination teaches wherein the side weir lifter is connected to a region above a centroid of the side weir (Fukase, Fig. 4).
  
Re Claims 3 and 8. The combination teaches wherein the side weir lifter is configured to be engaged with the side weir and is configured to pull the side weir at least upward in the vertical direction (Fukase, Fig. 4).

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (JP 06-015414 A, hereinafter Oka, cited by applicant) in view of Lauener and Kimura.
Re Claim 1. Oka teaches a side sealing device for a twin-roll continuous casting apparatus that supplies molten metal to a molten metal pool portion formed by a pair of rotating mold rolls and a pair of side weirs through an immersion nozzle and causes solidified shells to be formed and to grow on peripheral surfaces of the mold rolls to manufacture a cast strip, the side sealing device sealing end surface sides of the mold rolls by each side weir, the side sealing device comprising: 
a side weir pressing unit (Fig. 1 & 2, item 4), including a hydraulic cylinder (item 4), that presses the side weir against end surfaces of the mold rolls; and 
and suppresses a downward displacement of the side weir caused by a rotation of the mold rolls in a case where the mold rolls is rotation, wherein the side weir lifter is configured to pull the side weir at least upward in the vertical direction.  

Oka fails to specifically teach that the side weir lifter is configured to pull the side weir by a biasing force of a biasing member, including a spring.

	The invention of Lauener encompasses movably mounted side dam. Lauener teaches a spring (Fig. 3, item 150) applies a biasing force to the side weir (item 122).
	The invention of Kimura encompasses looper. Kimura teaches that a spring (Fig. 4, item 60) can be used interchangeably with a cylinder (Fig. 3, item 38).
	In view of Lauener and Kimura, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Oka to employ a spring as the side weir lifter, since using a spring to move the side weir is well-known configuration and using a spring in place of a cylinder is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art. See MPEP 2143.

	Since the device of Oka in view of Lauener and Kimura and the claimed device are structurally indistinguishable, the device of Oka in view of Lauener and Kimura is capable of performing all the claimed functions.

Re Claim 2. The combination teaches wherein the side weir lifter is connected to a region above a centroid of the side weir (Oka, Fig. 1 & 2).
  
Re Claims 3 and 8. The combination teaches wherein the side weir lifter is configured to be engaged with the side weir and is configured to pull the side weir at least upward in the vertical direction (Oka, Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited references, Lauener and Kimura address the new limitations.
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.
On page 8, regarding claim 1, applicant argued that Fukase and Oka do not disclose anything about the problem, which applicant is trying to solve, and thus it’s not obvious the modify Fukase and Oka.
The examiner disagrees with this because using a spring to move the side weir is well-known configuration and using a spring in place of a cylinder is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art.
In response to applicant's argument that Fukase and Oka do not recognize the applicant’s problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

4/28/2021